



Exhibit 10.7


FISCAL 2017 DIRECTOR COMPENSATION ARRANGEMENTS
For the twelve month period ending June 30, 2017, each non-employee director of
Cardiovascular Systems, Inc. will receive the following compensation:
 
 ●
 
 
Retainers of $40,000 for service as a board member; $20,000 for service as a
chairman of a board committee; $10,000 for service as a member of a board
committee; and $1,200 per board or committee meeting attended in the event that
more than twelve of such meetings are held during the period. Directors may
irrevocably elect, in advance of each fiscal year, to receive these fees in
cash, in common stock of the Company or a combination thereof, or in restricted
stock units (“RSUs”). Each director electing to receive fees in RSUs shall at
the time of such election also irrevocably select the date of settlement of the
RSU. On the settlement date, RSUs may be settled, at the Company’s discretion,
in cash or in shares of common stock or a combination thereof.

 
 ●
 
 
An RSU award with a value of $125,000 payable, in the Company’s discretion, in
cash or in shares of common stock. The Company will provide for the RSU payment,
whether paid in cash or shares of common stock, to be made (in a lump sum if
paid in cash) within 30 days following the six-month anniversary of the
termination of the director’s board membership.

In addition, the Lead Independent Director of the Board receives an additional
annual retainer of $40,000, and may irrevocably elect, in advance of each fiscal
year, to receive this retainer in cash, in common stock of the Company or a
combination thereof, or in RSUs. The non-employee members of the Board are also
reimbursed for travel, lodging and other reasonable expenses incurred in
attending board or committee meetings.













